Memorandum

Per Curiam.

The issuance by the Office of Price Administration of a certificate authorizing the landlord to proceed under local law was not disputed. By paragraph 1 of subdivision (b) of section 6 of the Rent Regulation for Housing (8 Fed. Reg. 13918) promulgated by the Office of Price Administration, the issuance of the certificate made inapplicable the provisions of section 6 as to grounds for removal and permitted the landlord to proceed in accordance with section 1410 of the Civil Practice Act. The tenancy expired by service of the notice and the landlord was entitled to possession (New York City Housing Authority v. Daly, No. 509, October, 1941, Term; New York City Housing Authority v. Curington, 181 Misc. 955; New York City Housing Authority v. Rokaw, No. 244, October, 3944, Term). The tenant, if he felt aggrieved by the certificate issued by the Office of Price Administration, should have requested a review by that office. Issuance of the warrant will be stayed until December 31, 1944, on the conditions embodied in the stipulation between the attorneys.
The final order should be reversed upon the law, with ten dollars costs to the landlord, and final order directed in favor of the landlord.
Smith, McCooey and Steinbrink, JJ., concur.
Order reversed, etc.